Motion Granted; Affirmed and Memorandum Opinion filed March 14, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00592-CR
                               NO. 14-12-00593-CR



                      WANDA KAY JACKSON, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court Two
                           Tarrant County, Texas
                Trial Court Cause Nos. 1235806D & 1256791D

               MEMORANDUM                         OPINION
      In cause number 1235806D, appellant was charged with arson of a
habitation, including a deadly weapon allegation. In cause number 1256791D,
appellant was charged with possession of a prohibited weapon on the premises of
an office utilized by a court. On January 13, 2012, appellant entered guilty pleas to
the arson and weapon charges. After a presentence investigation, the trial court
conducted a sentencing hearing and found appellant guilty of both offenses and
that a deadly weapon was used in the arson offense. On May 29, 2012, the court
sentenced appellant to ten years in prison on the arson case and six years in prison
on the weapon charge, with the sentences to be served concurrently. Appellant
filed a timely notice of appeal in each case.

      Appellant’s appointed counsel filed a brief in which he concludes the
appeals are wholly frivolous and without merit. The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the records and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate records and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days has passed and no pro se response has been filed.

      We have carefully reviewed the records and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the records. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.

                                   PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2